

 S23 ENR: Sleeping Bear Dunes National Lakeshore Conservation and Recreation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 23IN THE SENATE OF THE UNITED
		  STATESAN ACTTo designate as wilderness certain land and
		  inland water within the Sleeping Bear Dunes National Lakeshore in the State of
		  Michigan, and for other purposes.1.Short titleThis Act may be cited as the
			 Sleeping Bear Dunes National Lakeshore
			 Conservation and Recreation Act.2.DefinitionsIn this Act:(1)MapThe term map means the map
			 consisting of 6 sheets entitled Sleeping Bear Dunes National Lakeshore
			 Proposed Wilderness Boundary, numbered 634/80,083B, and dated November
			 2010.(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.3.Sleeping bear dunes wilderness(a)DesignationIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land and inland water within the Sleeping
			 Bear
			 Dunes National Lakeshore comprising approximately 32,557 acres along the
			 mainland shore of Lake Michigan and on certain nearby islands in Benzie
			 and
			 Leelanau Counties, Michigan, as generally depicted on the map, is
			 designated as
			 wilderness and as a component of the National Wilderness Preservation
			 System,
			 to be known as the Sleeping Bear Dunes Wilderness.(b)Map(1)AvailabilityThe map shall be on file and available for
			 public inspection in appropriate offices of the National Park Service.(2)CorrectionsThe Secretary may correct any clerical or
			 typographical errors in the map.(3)Legal descriptionAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall prepare a legal description of
			 the
			 wilderness boundary and submit a copy of the map and legal description to
			 the
			 Committee on Energy and Natural Resources of the Senate and the Committee
			 on
			 Natural Resources of the House of Representatives.(c)Road SetbacksThe wilderness boundary shall be—(1)100 feet from the centerline of adjacent
			 county roads; and(2)300 feet from the centerline of adjacent
			 State highways.4.Administration(a)In generalSubject to valid existing rights, the
			 wilderness area designated by section 3(a) shall be administered by the
			 Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that—(1)any reference in the Wilderness Act to the
			 effective date of that Act shall be considered to be a reference to the
			 date of
			 enactment of this Act; and(2)any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to the
			 Secretary.(b)Maintenance of roads outside wilderness
			 boundaryNothing in this Act
			 prevents the maintenance and improvement of roads that are located outside
			 the
			 boundary of the wilderness area designated by section 3(a).(c)Fish and wildlifeNothing in this Act affects the
			 jurisdiction of the State of Michigan with respect to the management of
			 fish
			 and wildlife, including hunting and fishing within the national lakeshore
			 in
			 accordance with section 5 of Public Law 91–479 (16 U.S.C. 460x–4).(d)Savings ProvisionsNothing in this Act modifies, alters, or
			 affects—(1)any treaty rights; or(2)any valid private property rights in
			 existence on the day before the date of enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate